DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Marra on June 9, 2022.
	The application has been amended as follows: 
Claim 17, lines 4-5, “providing the uprights with slots,” has been deleted and replaced with --providing the uprights with slots at a top end thereof,--.
Claim 20, line 11, “wherein one of the uprights has a slot formed therein” has been deleted and replaced with --wherein one of the uprights has a slot formed at a top end therein--.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The after final amendment of May 12, 2022 further defines the structure of the projecting bracket and overcomes the prior art of record as discussed during the interview on April 21, 2022. Independent claims 17 and 20 have been further amended to specify the location of the slots in the uprights. The prior art of record fails to disclose or render obvious an elevator car system with projecting brackets mounted directly to the toe board with a first section mounted flush to the outer side of the toe board, a second section extending substantially perpendicularly away from the toe board, and a third section extending downward in addition to a slot at a top end of the upright for receiving the projecting bracket. 
	US 20070181383 A1, previously cited by the Examiner, teaches a similar projecting bracket structure, however, there is no first section mounted flush to the toe board nor is there a slot for receiving the projecting bracket. US 4700809 A, also previously cited by the Examiner, teaches a similar inverted U-shaped bracket for mounting a car roof and has a receiving component on the upright (i.e. slot), however, the bracket is not mounted to the outer side of the toe board, and the slot in the upright is not at a top end thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654